Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/07/2021 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021.

This application is in condition for allowance except for the presence of claims 12-15 directed to methods of making semiconductor devices (Group II) which are non-elected without traverse.  Accordingly, claims 12-15 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 has been considered by the examiner.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 2, on line 5, please add “a” just before “regular hexagon obtained”.  
In claim 2, on line 5, please strike “the” just before “regular hexagon of the planar” and replace it with “a”. 
The effect of the above amendments should be so that line 5 reads “the recess has a planar pattern of a regular hexagon obtained by reducing a regular”.  

The office attempted to contact the applicant’s representative on 06/17/2021 to discuss the above changes but due to the new holiday coming up no discussion was able to be had prior to the issuance of this notice.  If the applicant has any issues with the above grammatical changes being made such can be entered in an amendment after allowance.  

Allowable Subject Matter
1.	Claims 1-11 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”an Mg activation ratio in the p-type layer is lower in a vicinity of the corner of the trench than an Mg activation ratio in other regions, in a vicinity of a side wall of the trench” 


a.  an Mg activation ratio in a specific p-type layer is lower in a vicinity of a specific corner of a specific trench than an Mg activation ratio in other regions, in a vicinity of a side wall of the trench.   

The office here notes that the prior art of record does not show the limitation “an Mg activation ratio in the p-type layer is lower in a vicinity of the corner of the trench than an Mg activation ratio in other regions, in a vicinity of a side wall of the trench“ explicitly and there does not appear to be any evidence that it would be inherent to any of the prior art of record either. The office notes that some of the closest prior art of record are those submitted by the applicant JP 2009117820 as well as US 2015/0243516 along with newly cited JP 2008226914, JP 2010062381, along with the newly cited US references attached.  Perhaps JP 2010062381 is closest for the Mg activation (high hydrogen conc.) limitations as they discuss various hydrogen concentrations near various grooves similar to those claimed but overall the reference fails to show features that would sufficiently meet these limitations of the claim.  That reference or any other references would be used in combination with one of the references noted above for the appropriate shape required in the main body of the claim.  The office notes however that the last limitation does not appear to be sufficiently met by the prior art either outright or in a combination.  Thus the office will here find the claim not anticipated and likewise not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claim 1 are sufficient to distinguish claims 2-11 which depend from claim 1 over the art of record.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891